Title: To Thomas Jefferson from Charles Thomson, 28 April 1787
From: Thomson, Charles
To: Jefferson, Thomas



Dear Sir
New York April 28. 1787

On the 30 July 1786 I acknowledged the receipt of your letter of the 10 May, wherein you informed me that a botanical friend of yours had written to Charleston for a number of plants and seeds which were to be sent to me and forwarded to you by the packet. I heard no more of this matter till yesterday when Capt. Lathim delivered me the letter and invoice of which I enclose a copy and informed me the boxes were on board ready to be delivered. I sent immediately to the french Consul to know if the packet was gone. Unfortunately she had sailed the day before. As I was obliged to leave town in a day or two and expect to be some weeks absent I consulted Mr. Otto who was so obliging as to take charge of the boxes and promises to send them by the next packet. And I have requested the favour of him in case the other box by Capt. Tinker arrives before the packet sails to receive and send it also.
I have received your favour of the 17 Decr. last and am very sorry to hear of your misfortune. I hope before this time you have perfectly recovered the use of your wrist.
In referring you to Mr. Whitehurst I did not mean to recommend him as an Author on which you were to build your faith. But I think you will give him credit for solving some of the objections started by other theorists against the universality of the deluge; and for accounting with a great deal of ingenuity for the present appearances and irregularities on the face of our globe. His eruption will tolerably well account for the oblique position of the strata of rocks which is observable in most parts of the world. But what are we to think of their horizontal position in our Western country? Mr. Hutchins the geographer general as well as every other intelligent observer who has been in that country assert this to be the case. Are we to suppose that the surface of the earth in that part of our globe was never broken up?

A gentleman now in that country lately wrote to me and after mentioning the tradition, which, Doct. Robertson says prevailed among the old Mexicans, that their Ancestors came from the northward about the 10th. century, has endeavoured to shew from relicks still remaining that they went from the country bordering on the Ohio. For want of something more entertaining I send you an extract of his letter and am with sincere esteem & affection Dr. Sir Your most obedient & humble Servt.,

Chas. Thomson

 


The three Boxes 19£. 16s. dollrs. @ 4/8
84.85


 freight 1½ dollar
 1.50



86.35 Dollars


 
